Citation Nr: 0929368	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-38 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right small finger.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.  He served in the Republic of Vietnam and 
received the Combat Action Ribbon and the Navy Achievement 
Medal with Combat "V".  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which service connection was denied 
for residuals of an injury to the right small finger, 
bilateral hearing loss, and GERD and hiatal hernia.  

Remanded issue

The issue of service connection for GERD and hiatal hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In the September 2006 rating decision, service connection was 
granted for a scar from a stab wound to the thoracic spine 
area; a 10 percent disability rating was assigned, effective 
April 21, 2006.  Service connection was denied for tinnitus.  
In a November 2007 rating decision, service connection was 
granted for posttraumatic stress disorder (PTSD); a 10 
percent disability rating was assigned, effective April 21, 
2007.  The Veteran has not expressed disagreement with those 
determinations.  Therefore, those matters are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran currently has residuals of an 
injury to the right small finger.

2.  The competent medical evidence indicates that the 
Veteran's currently diagnosed bilateral hearing loss is not 
related to in-service noise exposure or to any other incident 
of the Veteran's military service.


CONCLUSIONS OF LAW

1.  Residuals of an injury to the right small finger were not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for residuals of an 
injury to the right small finger, and bilateral hearing loss.  
As explained below, the remaining issue on appeal, 
entitlement to service connection for GERD and hiatal hernia, 
is being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in a letter sent to him 
in May 2006, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
Veteran of the evidence necessary to establish service 
connection.  Accordingly, the Veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.

As for the evidence to be provided by the Veteran, in the May 
2006 VCAA letter the RO asked the Veteran to identify and 
send relevant medical evidence.  In the VCAA letter, the RO 
provided the Veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.

Moreover, in the May 2006 VCAA letter, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [A VA audiological examination was 
conducted in September 2006.]

In the May 2006 VCAA letter, the Veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the May 2006 VCAA letter, the RO further informed the 
Veteran that he should submit any evidence in his possession 
relevant to his claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the May 16, 2006 VCAA letter, page 3.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue, 
and element (2), existence of a disability, is not at issue 
for the hearing loss claim.  The right finger claim was 
denied based on element (2) and element (3), relationship of 
such disability to the Veteran's service, whereas the hearing 
loss claim was denied based on element (3).  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements regarding these claims.  The RO specifically 
addressed elements (4) and (5) in the May 2006 VCAA letter.  
Because the Veteran's claims are being denied, elements (4) 
and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the Veteran's service 
treatment records, VA treatment records, and a report of a VA 
audiological examination, which will be described below.  The 
Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained to the extent possible.

The RO attempted to obtain records from the VA Medical Center 
(MC) in Oklahoma City, Oklahoma for the period from 1976 to 
1979, without success.  There is no indication that such 
records now exist.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

As explained below, the medical evidence of record does not 
show a current right small finger disability.  The Veteran 
has not asserted that the missing VA treatment records 
contain evidence indicating that he has a current right small 
finger disability, and based on the staleness of such records 
such would appear to be an impossibility.  Nor has the 
Veteran asserted that these records contain a medical opinion 
relating his current bilateral hearing loss to active 
service.  
Thus, the possible loss of some VA medical records, although 
regrettable, does not impact the Board's decision.  See 
Loving v. Nicholson, 19 Vet. App. 96, 103 (2003) [VA has no 
duty to assist in obtaining records where the claimant failed 
to allege that such records could be relevant]; see also 
Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].

A VA examination/medical opinion was not obtained regarding 
the claim of entitlement to service connection for residuals 
of an injury to the right small finger.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA 
medical examination in service connection claims when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

In this case, there is no indication of a current diagnosis 
of a right small finger disability.  Because the evidence 
does not show a current right small finger disability, an 
examination or nexus opinion is not necessary to reach a 
decision on this claim.  

As explained below, the claim of service connection for GERD 
and hiatal hernia is being remanded for a medical opinion on 
causation.  See Charles, supra; see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  The Board notes that unlike the right small finger 
claim, there is competent medical evidence of chronic reflux 
esophagitis and a hiatal hernia.

When VA does undertake to provide a VA examination or obtain 
a VA opinion, as it has with respect to the hearing loss 
issue, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the report of the September 
2006 VA audiological examination obtained in this case is 
more than adequate.  The report of the VA examination 
reflects that a VA audiologist reviewed the Veteran's claims 
file, conducted an audiological examination, and provided 
thorough reasons and bases for the opinion rendered.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits on two of the issues on appeal.

1.  Entitlement to service connection for residuals of an 
injury to the right small finger.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

However, the Court has held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those in-service events.  
See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Analysis

Missing records

As was described above, some VA treatment records are 
unavailable.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Furthermore, there is no presumption, either 
in favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as was noted in the duty to assist section 
above, there is no suggestion that the missing medical 
records would include evidence of a little finger disability. 

Discussion

As to the first Hickson element, current disability,  The 
evidence of record is pertinently negative for a diagnosis of 
a right small finger disability.  VA treatment records do not 
reveal a diagnosis of any right small finger disability.  
Further, there is no indication that there exists a private 
treatment record showing a diagnosis of a right small finger 
disability.

To the extent that the Veteran contends that he has a right 
finger disability,
It is well established that as a lay person without medical 
training he is not competent to render opinions on medical 
matters such as diagnosis.
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  

The Board does not necessarily doubt the Veteran's statement 
that he evidently experiences numbness in his little finger.  
However, symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran has had ample opportunity to submit competent 
medical evidence of a current right small finger disability, 
and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].  The Veteran has not identified any current 
treatment for a right small finger disability.  The Court has 
held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

It is uncontroverted that the Veteran is a veteran of combat.  
However, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) do not presumptively establish service 
connection for a combat veteran or provide competent medical 
evidence of a current disability; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Libertine and Kessel, both supra.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability, 
at least at some point since filing a claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability].  No such current right 
small finger disability has been demonstrated.
In the absence of competent medical diagnosis of a current 
right small finger disability, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].

For reasons stated above, Hickson element (1) has not been 
met, and the Veteran's claim for service connection for 
residuals of an injury to the right small finger fails on 
that basis alone.  In absence of Hickson element (1), the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
residuals of an injury to the right small finger.  The 
benefit sought on appeal is accordingly denied.



2.  Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has a 
bilateral ear hearing loss as defined by VA.  The report of a 
September 2006 VA audiological examination shows that 
puretone thresholds in at least four relevant frequencies in 
each ear were more than 
26 decibels.  See 38 C.F.R. § 3.385 (2008).

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  



An audiogram in June 1971 shows that the auditory thresholds 
were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
20
5
10
15
25

An audiogram on separation in October 1971 shows that the 
auditory thresholds were the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
0
LEFT
5
5
5
5
15

Therefore, the Veteran's hearing in both ears was within 
normal limits at the relevant frequencies on separation.  See 
Hensley, 5 Vet. App. at 157 [the threshold for normal hearing 
is from 0 to 20 decibels].  

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Hearing loss was initially noted in September 2006, almost 
35 years after service.  Accordingly, Hickson element (2) is 
not met with respect to disease.

With respect to in-service incurrence of injury, as was noted 
above the Veteran received the Combat Action Ribbon and the 
Navy Achievement Medal with a Combat "V."  Combat status, 
and with it the presumptions in 38 U.S.C.A. § 1154, is 
established.  Thus, in-service incurrence of injury, that is 
to say hazardous noise exposure, has been shown to be 
sufficient to satisfy Hickson element (2).

Moving to element (3), medical nexus, as set out above the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
do not presumptively establish service connection for a 
combat veteran or provide medical nexus evidence; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Libertine and Kessel, both supra.  
The question which must therefore be answered by the Board is 
whether the in-service noise exposure resulted in the 
development of his current bilateral hearing loss.  The Board 
has carefully evaluated the medical evidence.  There is of 
record only one competent nexus opinion, the report of the 
September 2006 VA audiological examination.  That opinion was 
not favorable to the Veteran's claim.  The September 2006 VA 
examiner opined that considering all of the evidence, it is 
not as likely as not that the Veteran's hearing loss resulted 
from acoustic trauma during military service.  The examiner 
noted that there were normal auditory thresholds documented 
at separation.  The examiner added that the audiometric 
configuration seen on the current exam is not consistent with 
noise-induced hearing loss.  The examiner concluded that it 
is as likely as not that the hearing loss resulted from a 
post-service middle ear disorder.

The Board observes that this opinion appears to be congruent 
with the evidence of record.  As set out above, the Veteran's 
separation physical examination shows normal hearing, and 
there is no evidence of hearing loss for several decades 
after service.

The only other evidence which purports to relate the 
Veteran's bilateral hearing loss to events in service comes 
from the statements of the Veteran himself and his spouse.  
The Board again notes that lay persons without medical 
training, such as the Veteran and his spouse, are not 
competent to comment on medical matters such as etiology.  
See Espiritu, supra.

The Veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not.  See 38 U.S.C.A. 
§ 5107(a).

The Veteran appears to contend that his hearing loss began in 
service and continued thereafter.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Specifically, his 
service treatment records are pertinently negative, and there 
is no competent medical evidence that the Veteran was 
diagnosed with or treated for bilateral hearing loss until 
decades after his separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

Moreover, the Veteran reported having bilateral hearing loss 
since military service to the April 2009 VA examiner, and the 
April 2009 VA examiner in essence rejected the Veteran's 
assertion of continuity of symptomatology.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Hickson element (3) is not met, and 
the Veteran's claim fails on that basis.

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for residuals of an injury to the right 
small finger is denied.

Service connection for bilateral hearing loss is denied.




REMAND

3.  Entitlement to service connection for GERD and hiatal 
hernia.

Reasons for remand

VA medical records

An April 2006 statement of the Veteran and an October 2006 
notice of disagreement reflect that the Veteran reported that 
he received at the Fayetteville, North Carolina VAMC from 
1990 to 1995, to include treatment for GERD and hiatal 
hernia.  The RO obtained treatment records from that facility 
via a request to the VAMC in Atlanta, Georgia, for the period 
from 1991 to 1994.  Records from 1990 and from 1995 need to 
be obtained.

[The Board observes in passing that at one time the request 
for records from the VAMC in Fayetteville, North Carolina was 
sent to the VAMC in Fayetteville, Arkansas by mistake.]  

VA medical opinion

The Veteran has chronic reflux esophagitis and a hiatal 
hernia.  Service treatment records show that in August 1970 
the Veteran complained of vomiting, stomach pain, and 
diarrhea.  

This issue presents a question as to medical nexus which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  This question must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  A medical nexus opinion is therefore necessary.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain all treatment 
records from the Fayetteville, North 
Carolina VAMC not already of record from 
1990 and from 1995.  If necessary, VBA 
should contact the Atlanta, Georgia VAMC 
for these records because that facility 
is a repository for some records from the 
Fayetteville, North Carolina VAMC.  All 
such records should be associated with 
the Veteran's claims file.

2.  VBA must arrange for a physician to 
review the medical records in order to 
determine the etiology of the Veteran's 
gastrointestinal disability.  The 
reviewer should provide an opinion as to 
whether it is as least as likely as not 
that the Veteran's gastrointestinal 
disability is related to his military 
service, to include the August 1970 
episode referenced above.  If physical 
examination and/or diagnostic testing is 
deemed to be necessary by the reviewing 
physician, such should be accomplished.  
A report of the medical opinion should be 
associated with the Veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
development it deems necessary, VBA 
should again review the record and 
readjudicate the Veteran's claim.  If the 
decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared and 
provided to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


